DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, it is unclear how “the second side rail of the honey frame is spaced from the frame holder in unsupported free-hanging fashion.” The second side rail is hung from the first side rail and the frame holder by support given from the top rail (12), the bottom rail (16), and the planar honey-collecting frame body portion (17). This remains unclear in light of the specification (page 7, [0030]). For purposes of examination on the merits, it is being interpreted that the second side rail of the honey frame is spaced from and hangs from the frame holder.
Claims 2-4 are rejected for being dependent on a rejected base claim.
Regarding claim 5, it is unclear how the frame holder body is “freely” suspending the second side rail (lines 13-14 and 16) and how the second side rail “hangs freely” (line 21). The second side rail is hung from the first side rail and the frame holder by support given from the top rail (12), the bottom rail (16), and the planar honey-collecting frame body portion (17). This remains unclear in light of the specification (page 7, [0030]). For purposes of examination on the merits, it is being interpreted that the second side rail of the honey frame is suspended frame and hangs from the frame holder body. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spradling (US-20210037795-A1) in view of Mark Poot (Home Made Compact Honey Extractor).
Regarding claim 1, Spradling discloses a frame holder system comprising:
a Langstroth type rectangular honey frame comprising a main top rail, a bottom rail parallel to and space from and similar in length to the top rail, and shorter spaced first and second side rails page 1, [0008]); 
(figures 23A-25B) a frame holder system comprising a single continuous frame holder body (2302) defining a horizontal channel (2300) comprising a first open end and a length configured to receive a first end of the top rail of the honey frame in a longitudinal sliding fit such that substantially an entirety of the top rail is contained in the horizontal channel when fully installed therein (page 6, [0073]);
the horizontal channel comprising inwardly-projecting spaced bottom flanges defining a frame body space between them (see figure 25B) and configured to create a vertical locking engagement with a lower surface of the top rail when the top rail is inserted horizontally in the horizontal channel (page 6, [0073]), the frame body space having a width equal to or greater than a width of the frame body portion (220) of the honey frame adjacent the top rail such that the frame body portion extends therethrough when the top rail is inserted in the horizontal channel (see figure 24); wherein,
the honey frame hangs freely from the frame holder body in a vertical orientation when the frame holder body is horizontal and the top rail is inserted in the horizontal channel (page 6, [0073]); 
such that the bottom rail of the honey frame is spaced from and hangs from the frame holder (page 6, [0073]; figures 23A-25B).
Spradling does not disclose that the rail received in the horizontal channel of the frame holder is the first side rail of the Langstroth type rectangular honey frame, or that the single continuous frame holder body further comprises a rotation drive connection on an upper side of the frame holder body configured to be connected to a source of rotational power. Poot discloses a frame holder which holds a first side rail of a Langstroth type rectangular honey frame, the frame holder comprising a rotation drive connection on an upper side of the frame holder body configured to be connected to a source of 8:41). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Spradling with the frame holder which holds a first side rail and comprises a rotation drive as disclosed by Poot for the benefit of making a compact honey extracting system (Poot: 0:00-0:25), thus maximizing a user’s available space.
Regarding claim 2, Spradling as modified above in view of Poot teaches a honey-extracting frame holder system wherein the horizontal channel includes a friction member or frictional engagement surface (Spradling: top surface of the channel 2300) positioned to engage the first side rail when the first side rail is fully inserted in the channel, the friction member or frictional engagement surface operable to temporarily secure the first side rail against horizontal movement in the channel (wherein the material of the channel, which abuts against the rail, will have a coefficient of friction). 
Regarding claim 4, Spradling as modified above in view of Poot teaches a honey-extracting frame holder system (see above, wherein the frame holder is taught to hold the first side rail), wherein the open end of the horizontal channel is configured to abut and stop an outer end of the main top rail of the honey frame when the first side rail is fully inserted in the horizontal channel (wherein a frame holder in which the first side rail is inserted into the horizontal channel is capable of abutting a main top rail at the open end).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spradling (US-20210037795-A1) in view of Mark Poot (Home Made Compact Honey Extractor), and further in view of RU-189361-U1 (henceforth referred to as ‘361) (see attached translation for page and paragraph references).
claim 3, Spradling as modified above in view of Poot teaches a honey-extracting frame holder system, wherein the horizontal channel has a length substantially equal to a length of the first side rail (Spradling: page 6, [0073]; figures 23A-25B). Spradling as modified above does not teach that the single continuous frame holder comprises a closed end opposite the open end including a stop or cap member engaged by the first end of the first side rail when the first side rail is fully inserted in the horizontal channel. ‘361 discloses a frame holder (“cassettes;” page 8, [0016], lines 300-302) comprising a closed end opposite the open end including a stop or cap member engaged by a first end of a first side rail when the first side rail is fully inserted into the horizontal channel (see figures 2-4) (see annotated figure 2 below). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Spradling as modified above with the stop member as disclosed by ‘361 for the benefit of preventing centripetal force from dislodging the honeycomb during use. 

    PNG
    media_image1.png
    325
    290
    media_image1.png
    Greyscale

(Annotated Figure 2)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mark Poot (Home Made Compact Honey Extractor) in view of Spradling (US-20210037795-A1). 
Regarding claim 5, Poot discloses a method for extracting honey from a rectangular Langstroth style honey frame comprising a main top rail, a bottom rail parallel to and spaced from and similar in length to the top rail, and shorter spaced first and second side rails extending continuously between and connecting ends of the main top rail and bottom rail perpendicular thereto, the main top rail, the bottom rail, and the first and second side rails defining a planar honey-collecting frame body portion of the honey frame between them (5:02-5:14), the method comprising: 
inserting a first end of the first side rail of the honey frame into a frame holder body (5:02-5:14); 
positioning the frame holder body horizontally and suspending the second side rail of the honey frame in spaced fashion while the first side rail of the honey frame is inserted in the frame holder body (8:36); and,
inserting the suspended second side rail of the honey frame into a honey receiving receptacle to a depth corresponding to a length of the vertically suspended honey frame, and spinning the honey frame in the receptacle through the frame holder body with a rotation-imparting driver connected to a rotation drive connection on an upper side of the frame holder body while the second rail of the honey frame hangs in the receptacle spaced above a bottom of the receptacle (8:40-9:00)
Poot does not disclose sliding the first end of the first side rail into an open end of a horizontal channel of a single continuous frame holder body such that a lower surface of the first side rail of the honey frame engages inwardly projecting spaced bottom flanges of the horizontal channel, and further such that a honey collecting frame body portion of the honey frame adjacent the first side rail extends through a frame body space between the spaced bottom flanges. Spradling teaches a honey frame holder body (2302) wherein a first rail is slid into an open end of a horizontal channel (2300) of a single page 6, [0073]; figures 23A-25B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Poot with the frame holder comprising a horizontal channel for the benefit of minimizing material costs. 
Response to Arguments
Applicant's arguments filed January 6, 2020, with respect to Poot not teaching the “hangs freely” claim language (claims 1 and 5) have been fully considered but they are not persuasive. See 35 U.S.C. 112 above and the explanation as to how “hangs freely” is not enabling. 
Applicant’s arguments, see pages 6-9, filed January 6, 2020, with respect to Schade’s teachings have been fully considered and are persuasive.  The rejections in view of Schade have been withdrawn. 
Applicant’s arguments with respect to claims 2-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644           

/MONICA L BARLOW/Primary Examiner, Art Unit 3644